NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JULIE ELICE FONTAINE,                           No. 15-56948

                Plaintiff-Appellant,            D.C. No. 3:14-cv-01944-WQH-
                                                DHB
 v.

BANK OF AMERICA, N.A., DBA First                MEMORANDUM*
Magnus Financial Corporation, AKA First
Magnus Financial Corporation, a division of
Bank of America, N.A.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Southern District of California
                   William Q. Hayes, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Julie Elice Fontaine appeals pro se from the district court’s judgment

dismissing her action alleging a Truth in Lending Act claim and other claims

arising out of foreclosure proceedings. We have jurisdiction under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Pickern v. Pier 1 Imports (U.S.), Inc., 457 F.3d 963,

968 (9th Cir. 2006) (dismissal under Fed. R. Civ. P. 8(a)); Cervantes v. United

States, 330 F.3d 1186, 1187 (9th Cir. 2003) (dismissal under Fed. R. Civ. P.

12(b)(6)). We affirm.

      The district court properly dismissed Fontaine’s action because Fontaine

failed to include a “short and plain statement of the claim showing that [she] is

entitled to relief.” Fed. R. Civ. P. 8(a)(2); see also Ashcroft v. Iqbal, 556 U.S. 662,

678 (2007) (pleading must do more than offer labels and conclusions); McHenry v.

Renne, 84 F.3d 1172, 1178 (9th Cir. 1996) (Rule 8 requires that each averment of a

pleading be simple, concise, and direct, stating which defendant is liable to the

plaintiff for each wrong).

      We reject as unsupported by the record Fontaine’s contention that the district

court did not provide her with adequate instructions on how to cure the deficiencies

in her complaint.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions are denied.

      AFFIRMED.




                                           2                                    15-56948